Case 2:17-cv-09070-JVS-JC Document 55-3 Filed 02/27/19 Page 1 of 3 Page ID #:482




                        Exhibit C
Case 2:17-cv-09070-JVS-JC Document 55-3 Filed 02/27/19 Page 2 of 3 Page ID #:483



    1

    2

    3

    4

    5

    6

    7

    8

    9                     UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
   10

   11
        EDELYNNE BERGADO,                      Case No. 2:17-cv-09070-JVS-JC
   12
                      Plaintiff,               [PROPOSED] JUDGMENT
   13
                                               Judge: Hon. James V. Selna
   14        v.
   15   MARLON VELONZA, et al.,
   16                 Defendants.
   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28


                                    [PROPOSED] JUDGMENT
Case 2:17-cv-09070-JVS-JC Document 55-3 Filed 02/27/19 Page 3 of 3 Page ID #:484




    1                            [PROPOSED] JUDGMENT
    2       Having been informed that Defendants have not performed under the Parties’
    3 Settlement Agreement, IT IS ORDERED, ADJUDGED, and DECREED that:

    4       1. The Court enters judgment in favor of Plaintiff and against Defendants
    5          Marlon Velonza and Nelie Ann Velonza in the amount of $100,000.00;
    6       2. Plaintiff will take nothing against the remaining Defendants in the action;
    7       3. The action and all of Plaintiff’s claims and causes of action are DISMISSED
    8          WITH PREJUDICE, and each party to bear its own costs and attorneys’
    9          fees;
   10
            IT IS SO ORDERED.
   11

   12

   13 Dated: _______________, 2019          ____________________________
   14                                       Honorable James V. Selna
                                            United States District Judge
   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                             1
                                    [PROPOSED] JUDGMENT
